The affidavits show that there is no ground on which the Court would grant a new trial. The defendant Barfield neglected the case from the beginning, on very insufficient reasons, whereby a default was taken against him, and afterwards on the trial incurred the risk of a counsel's attendance who did not practice in the court, while he was told of others that would be in attendance. To award a new trial for the reasons here offered were to encourage inattention and promote litigation.
PER CURIAM.                                            No error.